Citation Nr: 1618627	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for equilibrium problems.

3.  Entitlement to service connection for numbness and tingling of the neck, fingers, and toes.

4.  Entitlement to an initial rating in excess of 20 percent for cervical strain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION


The Veteran served on active duty from November 1973 to November 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim for an initial increased rating for cervical strain, the January 2008 rating decision awarded service connection for the disability and assigned a noncompensable rating, effective December 11, 2006.  In a September 2008 rating decision the Roanoke, Virginia RO increased the rating to 20 percent, effective December 11, 2006.  The issue has been characterized accordingly.  

The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In his January 2009 VA Form 9, Substantive Appeal, the Veteran requested a hearing at the Board's offices in Washington, DC.  The Veteran did not appear for such hearing scheduled in March 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND


The Veteran seeks service connection for headaches, equilibrium problems, and numbness of the neck, fingers, and toes, and an initial increased rating for cervical strain.  These claims require further development before the Board can adjudicate them.


A.  Notice

As explained in section D.1. below, the record raises secondary service connection theories of entitlement for headaches, equilibrium problems, and numbness of the neck, fingers, and toes.  The Veteran has not received appropriate notice under 38 C.F.R. § 3.159(b) on this theory of entitlement.  Thus, such notice must be provided on remand. 


B.  Private Treatment Records

In his December 2006 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran identified receiving treatment from Drs. M.C. and S.S. at the Headache and Pain Center of Northern Virginia for all of the claimed disabilities.  He also indicated on December 2007 VA examination that Dr. S.S. had been treating him for his headaches since about 1999.  He has not, however, submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of treatment from these physicians.  VA's duty to assist requires it to make reasonable efforts to obtain relevant private records that the claimant adequately identifies.  As records from these identified treatment providers may be pertinent to the Veteran's claims, the Veteran should be asked on remand to provide VA Form 21-4142 for these providers so VA can attempt to obtain the records.


C.  VA Treatment Records

The record reflects the Veteran has received VA treatment for the claimed disabilities.  The most recent VA treatment records are from October 2015.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.




D.  VA Examinations

	1.  Service Connection Claims

The Veteran has alleged that he has headaches, equilibrium problems, and numbness of the neck, fingers, and toes, as a result of an injury he received when he was assaulted during service.  He has been service-connected for cervical strain resulting from this in-service injury.  The claims have been developed on the theory of direct service connection; however, the evidence raises questions as to whether the claimed disabilities are secondarily related to the Veteran's service-connected cervical strain.  See, e.g., May 2012 VA treatment record.  Moreover, the evidence raises a possibility that the Veteran's claimed disabilities could be related to medication taken for the Veteran's service-connected psychiatric disability.  See May 2008 VA Mental Health Medication Management Note.  Therefore, it is necessary on remand to obtain opinions on questions pertinent to secondary service connection theories of entitlement.

Regarding the Veteran's claim of service connection for headaches on a direct basis, on April 2013 VA examination, the examiner noted that the Veteran reported a history of having intermittent headaches since his in-service injury, but that they had increased in severity about eight to ten years previously.  The examiner provided an opinion that the Veteran's mixed type of headaches with features of both migraine and tension headaches had begun about eight to ten years previously and were not likely related to the Veteran's service.  The examiner did not however provide a rationale for the opinion and did not seem to consider the Veteran's statements that he had been experiencing intermittent headaches since service.  

For the claim of direct service connection for equilibrium problems, on April 2013 VA examination, the examiner concluded the Veteran had ataxia and staggering.  The examiner found that these were related to the Veteran's morbid obesity and chronic pain in his back and were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This opinion is inadequate as it does not provide a clear rationale for the conclusions reached. 

On May 2013 VA examination, the Veteran reported that his symptoms of vertigo and dysequilibrium began after he was kicked in the back of the head during service.  He reported being knocked into a coma for ten days and spending several months in the hospital.  The examiner noted that the Veteran's records were not reviewed as part of the examination.  The examiner opined that the Veteran's dizziness and equilibrium problems are more likely than not due to his head injury as the problems have only been present since his injury and have persisted to the present.  

The May 2013 opinion is inadequate as it appears to be based on an inaccurate factual premise.  Specifically, the Veteran's service treatment records reflect that he was admitted to the Naval Hospital in Guantanamo Bay in December 1975 with a diagnosis of cervical vertebral fracture after being kicked in the left posterior neck.  On admission, the Veteran noted no immediate neurological injury.  The Veteran was kept in cervical traction and put on bedrest and remained stable neurologically.  He was hospitalized in Guantanamo Bay for thirteen days and then was transferred to the National Naval Medical Center in Bethesda, Maryland.  At the time of transfer he was noted to be neurologically within normal limits.  Testing and examination at the National Naval Medical Center revealed no evidence of fracture or neurological impairment.  He was hospitalized there for ten days and was discharged back to full duty with fifteen days of convalescent leave.  These records do not indicate that the Veteran was in a coma and the findings that he was neurologically stable seem to indicate otherwise.  Therefore, the Veteran's reports on May 2013 VA examination of being in a coma for ten days and hospitalized for several months after the December 1975 assault are not supported by the contemporaneous records of treatment.  Since the examiner specifically noted that the Veteran's records were not reviewed, the opinion appears to be based on the inaccurate history provided by the Veteran.  

For the claim of direct service connection for numbness of the neck, fingers, and toes, on December 2007 VA examination, the examiner concluded that numbness in the fingers may be related to degenerative joint disease of the cervical spine, but concluded that it was less likely than not that degenerative joint disease of the cervical spine was secondary to the Veteran's remote military injury.  This opinion is inadequate as it does not provide a rationale for the conclusions reached.

On April 2013 VA examination, the examiner concluded that numbness in the neck area was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that nerve conduction studies indicated that severe right carpal tunnel syndrome was responsible for progressive right hand numbness and weakness and that there was no definitive evidence of right cervical or lumbar motor radiculopathy.  She concluded that there was no evidence of nerve damage consistent with numbness and tingling in the neck area.  This opinion is inadequate as it does not clearly address the etiology of the claimed disabilities of numbness in the fingers and toes.

As the record contains only inadequate opinions on questions pertinent to theories of direct service connection for the claimed disabilities, the examinations completed on remand must also respond to direct service connection questions.

	2.  Increased Rating Claim

The Veteran was most recently examined to evaluate the severity of his cervical spine disability in December 2015.  At this examination, and on April 2013 examination, the examiners noted that the Veteran did not have bowel or bladder problems due to cervical myelopathy.

On August 2011 VA examination, the examiner noted the Veteran reported having bowel problems of fecal leakage and obstipation and bladder problems of urinary urgency that were related to his spine disabilities.  However, the examiner did not provide an opinion on the etiology of these conditions; instead, the examiner merely recommended the Veteran follow up with his primary care physician for treatment. 

Other evidence of record indicates that the Veteran's bladder condition may be related to his service-connected cervical spine disability.  Specifically, a July 2014 VA treatment record notes the Veteran had to catheterize himself for a neurogenic bladder that was presumably secondary to some kind of a spinal cord injury, but the treatment provider noted that he was not 100 percent clear about that.  A February 2015 VA treatment record reflects that the Veteran's neck injury had resulted in multiple urology issues, including a neurogenic bladder that required self-catheterization.  Further, a May 2015 VA treatment record indicates the Veteran developed a neurogenic bladder secondary to a head injury that apparently occurred from an assault during his service.  All of these opinions are phrased in speculative terms.  

Therefore, there appears to be conflicting evidence regarding whether the Veteran's bowel or bladder problems are related to his service-connected cervical spine disability.  The record does not include an opinion with a rationale that clearly addresses the etiology of these problems.  Since 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) specifically provides that any neurologic abnormalities associated with a service-connected cervical spine condition, including bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code, it is necessary to remand for a new cervical spine examination that clearly addresses whether there is a relationship between the Veteran's cervical spine disability and his bowel or bladder impairment.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a notice letter regarding his claims of secondary service connection for headaches, equilibrium problems, and numbness of the neck, fingers, and toes that complies with the notification requirements of 38 C.F.R. § 3.159(b).  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate these claims on a secondary basis.

2.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private records showing treatment for headaches, equilibrium problems, numbness of the neck, fingers, and toes, and for a cervical spine disability, including records from Drs. S.S. and M.C. of the Headache and Pain Center of Northern Virginia.  

3.  Obtain the Veteran's VA treatment records from October 2015 to the present.

4.  If any of the records requested in items 2-3 are unavailable, clearly document the claims file to that effect and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 1-4, schedule the Veteran for an examination(s) regarding the etiology of headaches, equilibrium problems, including ataxia, and numbness of the neck, fingers, and toes, including carpal tunnel syndrome.  The entire claims file should be made available to the examiner(s) in conjunction with this request. 

After completing any necessary diagnostic testing, the examiner(s) should identify any disability manifested by equilibrium problems and numbness of the neck, fingers, and toes. 

Then the examiner(s) should specifically address the following questions:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that headaches, any diagnosed disability manifested by equilibrium problems, including ataxia, or any diagnosed disability manifested by numbness in the neck, fingers, or toes, including carpal tunnel syndrome, is related to the Veteran's service, to include a neck injury therein?

(B)  Is it at least as likely as not (a 50 percent probability or greater) that headaches, any diagnosed disability manifested by equilibrium problems, including ataxia, or any diagnosed disability manifested by numbness in the neck, fingers, or toes, including carpal tunnel syndrome, is causally related to the Veteran's service-connected cervical spine disability or psychiatric disability, including to medications taken for those disabilities?

(C)  Is it at least as likely as not (a 50 percent probability or greater) that headaches, any diagnosed disability manifested by equilibrium problems, including ataxia, or any diagnosed disability manifested by numbness in the neck, fingers, or toes, including carpal tunnel syndrome, is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the Veteran's service-connected cervical spine disability or psychiatric disability, including to medications taken for those disabilities? 

The examiner should consider and discuss as necessary the Veteran's service treatment records reflecting treatment for a neck injury in December 1975 along with the Veteran's complaints, noted on April 2013 VA examination, of having intermittent headaches since that injury with an increase in frequency of the headaches more recently.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completion of items 1-4, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected cervical spine disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the cervical spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is also asked to specifically provide an opinion regarding the following questions:

(A)  Is it at least as likely as not (a 50 percent probability or greater) that any bowel or bladder impairment, including a neurogenic bladder, is causally related to the Veteran's service-connected cervical spine disability?

(B)  Is it at least as likely as not (a 50 percent probability or greater) that any bowel or bladder impairment, including a neurogenic bladder, is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the service-connected cervical spine disability? 

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Then, if any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



